Exhibit 10.03

SUPPLEMENTAL NONQUALIED STOCK OPTION AGREEMENT

THIS SUPPLEMENTAL STOCK OPTION AGREEMENT (this “Option Agreement”) is made as of
the date set forth in Schedule A hereto (the “Grant Date”) by and between ACI
Worldwide, Inc., a Delaware corporation (the “Corporation”) and the individual
identified in Schedule A hereto, an employee of the Corporation or its
Subsidiaries (the “Optionee”). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to such terms in the ACI Worldwide, Inc. 2016
Equity and Performance Incentive Plan (the “Plan”).

WHEREAS, the Board has duly adopted, and the stockholders of the Corporation
have approved, the Plan, which authorizes the Corporation to grant to eligible
individuals options for the purchase of shares of the Corporation’s common
stock, par value of $0.005 per share (the “Stock”); and

WHEREAS, the Board has determined that it is desirable and in the best interests
of the Corporation and its stockholders to grant the Optionee an option to
purchase a certain number of shares of Stock, in order to provide the Optionee
with an incentive to advance the interests of the Corporation, all according to
the terms and conditions set forth herein and in the Plan.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

1. Grant of Non-Qualified Stock Option. Subject to the terms of the Plan, the
Corporation hereby grants to the Optionee the right and option (the “Option”) to
purchase from the Corporation, on the terms and subject to the conditions set
forth in this Option Agreement, the number of shares of Stock (the “Option
Shares”) set forth in Schedule A. The Date of Grant of this Option is the Grant
Date (defined above). This Option shall not constitute an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

2. Exercise Price. The exercise price for the shares of Stock subject to the
Option granted by this Option Agreement is the price per share set forth in
Schedule A (the “Exercise Price”).

3. Exercise of Option. Subject to the provisions of the Plan and subject to the
earlier expiration or termination of this Option in accordance with its terms,
the Option granted pursuant to this Option Agreement shall be exercisable only
as follows:

 

  3.1. Time of Exercise of Option

3.1.1. First Tranche. The Option shall become exercisable, if at all, with
respect to one-third of the Option Shares (the “First Tranche Options”) upon
satisfaction of both of the following criteria: (i) Optionee’s continued
employment by the Corporation or any of its Subsidiaries as of the third
anniversary of the Date of Grant, and (ii) subject to the Optionee’s continued
employment by the Corporation or any of its Subsidiaries on such date, the first
date, which must be on or before the fifth anniversary of the Date of Grant,
that the closing price per share of Stock on the NASDAQ Global Select Stock
Market has



--------------------------------------------------------------------------------

met or exceeded 133% of the Exercise Price for at least 20 consecutive trading
days (the “First Tranche Share Price Component”). The First Tranche Options
shall not become exercisable if the First Tranche Share Price Component is not
satisfied on or before the fifth anniversary of the Date of Grant.

3.1.2. Second Tranche. The Option shall become exercisable, if at all, with
respect to one-third of the Option Shares (the “Second Tranche Options”) upon
satisfaction of both of the following criteria: (i) Optionee’s continued
employment by the Corporation or any of its Subsidiaries as of the fourth
anniversary of the Date of Grant, and (ii) subject to the Optionee’s continued
employment by the Corporation or any of its Subsidiaries on such date, the first
date, which must be on or before the fifth anniversary of the Date of Grant,
that the closing price per share of Stock on the NASDAQ Global Select Stock
Market has met or exceeded 167% of the Exercise Price for at least 20
consecutive trading days (the “Second Tranche Share Price Component”). The
Second Tranche Options shall not become exercisable if the Second Tranche Share
Price Component is not satisfied on or before the fifth anniversary of the Date
of Grant.

3.1.3. Third Tranche. The Option shall become exercisable, if at all, with
respect to one-third of the Option Shares (the “Third Tranche Options”) upon
satisfaction of both of the following criteria prior to the expiration of the
Option: (i) Optionee’s continued employment by the Corporation or any of its
Subsidiaries as of the fifth anniversary of the Date of Grant, and (ii) subject
to the Optionee’s continued employment by the Corporation or any of its
Subsidiaries on such date, the first date which must be on or before the fifth
anniversary of the Date of Grant, that the closing price per share of Stock on
the NASDAQ Global Select Stock Market has met or exceeded 200% of the Exercise
Price for at least 20 consecutive trading days (the “Third Tranche Share Price
Component”). The Third Tranche Options shall not become exercisable if the Third
Tranche Share Price Component is not satisfied on or before the fifth
anniversary of the Date of Grant.

 

  3.2. Limitations

The portion of the Option that has not become exercisable as of the date of the
Optionee’s termination of employment with the Corporation or any of its
Subsidiaries for any reason shall automatically terminate as of the date of the
Optionee’s termination of employment with the Corporation or its Subsidiaries
and shall not become exercisable after such termination. To the extent the
Option is exercisable, it may be exercised, in whole or in part; provided, that
no single exercise of the Option shall be for less than 100 shares, unless at
the time of the exercise, the maximum number of shares available for purchase
under this Option is less than 100 shares. In no event shall the Option be
exercised for a fractional share.



--------------------------------------------------------------------------------

  3.3. Termination of Option

This Agreement and the Option granted hereby shall terminate automatically and
without further notice on the earliest of the following dates:

3.3.1. 90 calendar days from the date of the Optionee’s termination of
employment with the Corporation or a Subsidiary for any reason other than death
or Disability (as defined below);

3.3.2. one year after the Optionee’s permanent and total disability as defined
in Section 22(e)(3) of the Code (“Disability”);

3.3.3. one year after the Optionee’s death, if such death occurs (i) while the
Optionee is employed by the Corporation or a Subsidiary, (ii) within the 90-day
period following the Optionee’s termination of employment for any reason other
than Disability; or (iii) within the one-year period following the Optionee’s
termination of employment by reason of the Optionee’s Disability; or

3.3.4. ten years from the Date of Grant.

The Corporation shall have the authority to determine the date an Optionee
ceases to be an employee by reason of Disability. In the case of death, the
Option may be exercised by the executor or administrator of the Optionee’s
estate or by any person or persons who shall have acquired the Option directly
from the Optionee by bequest or inheritance. The Optionee shall be deemed to be
an employee of the Corporation or any Subsidiary if on a leave of absence
approved by the Board and the continuous employment of the Optionee with the
Corporation or any of its Subsidiaries will not be deemed to have been
interrupted, and the Optionee shall not be deemed to have ceased to be an
employee of the Corporation or its Subsidiaries, by reason of the transfer of
the Optionee’s employment among the Corporation and its Subsidiaries.

 

  3.4. Limitations on Exercise of Option

In no event may the Option be exercised, in whole or in part, after the
occurrence of an event which results in termination of the Option, as set forth
in Section 3.3 above. The Option shall not be exercisable if and to the extent
the Corporation determines such exercise or method of exercise would violate
applicable securities laws, the rules and regulations of any securities exchange
or quotation system on which the Stock is listed, or the Corporation’s policies
and procedures.



--------------------------------------------------------------------------------

  3.5. Method of Exercise of Option

3.5.1. To the extent then exercisable, the Option may be exercised in whole or
in part by written notice to the Corporation stating the number of shares for
which the Option is being exercised and the intended manner of payment. The date
of such notice shall be the exercise date. Payment equal to the aggregate
Exercise Price of the shares shall be payable (i) in cash in the form of
currency or check or other cash equivalent acceptable to the Corporation, (ii)
by actual or constructive transfer to the Corporation of non-forfeitable,
outstanding shares of Stock that have been owned by the Optionee for at least
six months prior to the date of exercise, (iii) by any combination of the
foregoing methods of payment or (iv) in accordance with such other method or
manner as set forth below.

(a) Cash Exercise (to exercise and retain the Option Shares): Subject to the
terms and conditions of this Option Agreement and the Plan, the Option may be
exercised by delivering written notice of exercise to the Corporation, at its
principal office, addressed to the attention of Stock Plan Administration, or to
the agent/broker designated by the Corporation, which notice shall specify the
number of shares for which the Option is being exercised, and shall be
accompanied by payment in full of the Exercise Price of the shares for which the
Option is being exercised plus the full amount of all applicable withholding
taxes due on the Option exercise. Payment of the Exercise Price for the shares
of Stock purchased pursuant to the exercise of the Option shall be made either
in cash or by certified check payable to the order of the Corporation. If the
person exercising the Option is not the Optionee, such person shall also deliver
with the notice of exercise appropriate proof of his or her right to exercise
the Option, as the Corporation may require in its sole discretion. Promptly
after exercise of the Option as provided for above, the Corporation shall
deliver to the person exercising the Option a certificate or certificates for
the shares of Stock being purchased.

(b) Same-Day-Sale Exercise (to exercise and immediately sell all the Option
Shares): Subject to the terms and conditions of this Option Agreement and the
Plan, the Option may be exercised by delivering written notice of exercise to
the agent/broker designated by the Corporation, which notice shall specify the
number of shares for which the Option is being exercised and irrevocable
instructions to promptly (1) sell all of the shares of Stock to be issued upon
exercise and (2) remit to the Corporation the portion of the sale proceeds
sufficient to pay the Exercise Price for the shares of Stock purchased pursuant
to the exercise of the Option and all applicable taxes due on the Option
exercise. The agent/broker shall request issuance of the shares and immediately
and concurrently sell the shares on the Optionee’s behalf. Payment of the
Exercise Price for the shares of Stock purchased pursuant to the exercise of the
Option, any brokerage fees, transfer fees, and all applicable taxes due on the
Option exercise, shall be deducted from the proceeds of the sale of the
shares. If the person exercising the Option is not the Optionee, such person
shall also deliver with the notice of exercise appropriate proof of his or her
right to exercise the Option, as the Corporation may require in its sole
discretion. Promptly after exercise of the Option as provided for above, the
agent/broker shall deliver to the person exercising the Option the net proceeds
from the sale of the shares of Stock being exercised and sold.

(c) Sell-to-Cover Exercise (to exercise and immediately sell a portion of the
Option Shares): Subject to the terms and conditions of this Option Agreement and
the Plan, the Option may be exercised by delivering written notice of exercise
to the agent/broker designated by the Corporation, which notice shall specify
the number of shares for which the Option is being exercised and irrevocable
instructions to promptly (1) sell the portion (which must be a whole number) of
the shares of Stock to be issued upon exercise sufficient to generate proceeds
to pay the Exercise Price for the shares of Stock purchased pursuant to



--------------------------------------------------------------------------------

the exercise of the Option, any brokerage or transfer fees, and all applicable
taxes due on the Option exercise (collectively the “Exercise Costs”) and (2)
remit to the Corporation a sufficient portion of the sale proceeds to pay the
Exercise Price for the shares of Stock purchased pursuant to the exercise of the
Option and all applicable taxes due on the Option exercise. The agent/broker
shall request issuance of the shares and immediately and concurrently sell on
the Optionee’s behalf only such number of the Shares as is required to generate
proceeds sufficient to pay the Exercise Costs. Promptly after exercise of the
Option as provided for above, the Corporation shall deliver to the person
exercising the Option a certificate for the shares of Stock issued upon exercise
which are not sold to pay the Exercise Costs. Promptly after exercise of the
Option as provided for above, the agent/broker shall deliver to the person
exercising the Option any net proceeds from the sale of the Shares in excess of
the Exercise Costs. If the person exercising the Option is not the Optionee,
such person shall also deliver with the notice of exercise appropriate proof of
his or her right to exercise the Option, as the Corporation may require in its
sole discretion.

3.5.2. As soon as practicable upon the Corporation’s receipt of the Optionee’s
notice of exercise and payment, the Corporation shall direct the due issuance of
the shares so purchased.

3.5.3. As a further condition precedent to the exercise of this Option in whole
or in part, the Optionee shall comply with all regulations and the requirements
of any regulatory authority having control of, or supervision over, the issuance
of the shares of Stock and in connection therewith shall execute any documents
which the Board shall in its sole discretion deem necessary or advisable.

 

  3.6 Forfeiture and Right of Recoupment.

Notwithstanding anything contained herein to the contrary, by accepting this
Option, Optionee understands and agrees that if (a) the Corporation is required
to restate its consolidated financial statements because of material
noncompliance due to irregularities with the federal securities laws, which
restatement is due, in whole or in part, to the misconduct of Optionee, or (b)
it is determined that the Optionee has otherwise engaged in misconduct (whether
or not such misconduct is discovered by the Corporation prior to the termination
of Optionee’s employment), the Corporation may take such action with respect to
the Option as the Corporation, in its sole discretion, deems necessary or
appropriate and in the best interest of the Corporation and its
stockholders. Such action may include, without limitation, causing the
forfeiture or cancellation of the unvested and/or vested portion of the Option
and the recoupment of any proceeds from the exercise or vesting of the Option
and/or the sale of Option Shares issued pursuant to this Agreement. For purposes
of this Section 3.6, “misconduct” shall mean a deliberate act or acts of
dishonesty or misconduct which either (i) were intended to result in substantial
personal enrichment to the Optionee at the expense of the Corporation or (ii)
have a material adverse effect on the Corporation. Any determination hereunder,
including with respect to Optionee’s misconduct, shall be made by the Board or
its designee in its sole discretion. Notwithstanding any provisions herein to
the



--------------------------------------------------------------------------------

contrary, Optionee expressly acknowledges and agrees that the rights of the
Corporation set forth in this Section 3.6 shall continue after Optionee’s
employment with the Corporation or its Subsidiary is terminated, whether
termination is voluntary or involuntary, with or without cause, and shall be in
addition to every other right or remedy at law or in equity that may otherwise
be available to the Corporation.

4. Withholding of Taxes. If the Corporation shall be required to withhold any
federal, state, local or foreign tax in connection with exercise of this Option,
it shall be a condition to such exercise that the Optionee pay or make provision
satisfactory to the Corporation for payment of all such taxes. The Optionee may
elect that all or any part of such withholding requirement be satisfied by
retention by the Corporation of a portion of the shares purchased upon exercise
of this Option. If such election is made, the shares so retained shall be
credited against such withholding requirement at the fair market value on the
date of exercise.

5. Non-Assignability. The Option is personal to the Optionee and may not be
sold, exchanged, assigned, transferred, pledged, encumbered or otherwise
disposed of by the Optionee; provided, however, that the Optionee’s rights with
respect to the Option may be transferred by will or pursuant to the laws of
descent and distribution or pursuant to a domestic relations order (within the
meaning of Rule 16a-12 under the Securities Exchange Act of 1934, as
amended). Any purported transfer or encumbrance in violation of the provisions
of this Section 5, shall be void, and the other party to any such purported
transaction shall not obtain any rights to or interest in such Option.

6. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Option Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of Section
409A(a)(1) of the Code do not apply to Optionee. This Option Agreement and the
Plan shall be administered in a manner consistent with this intent, and any
provision that would cause the Option Agreement or the Plan to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Corporation without
the consent of the Optionee).

7. Consent To Transfer Personal Data. By accepting the Option, Optionee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this Section 7. Optionee is not
obliged to consent to such collection, use, processing and transfer of personal
data. However, failure to provide the consent may affect Optionee’s ability to
participate in the Plan. The Corporation and its Subsidiaries hold certain
personal information about Optionee, that may include Optionee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any shares of
stock held in the Corporation, or details of any entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of
implementing, managing and administering the Plan (“Data”). The Corporation
and/or its Subsidiaries will transfer Data amongst themselves as necessary for
the purpose of implementation, administration and management of Optionee’s
participation in the Plan, and the Corporation and/or any of its Subsidiaries
may each further transfer Data to any third parties assisting the Corporation in
the implementation, administration and management of the Plan.



--------------------------------------------------------------------------------

These recipients may be located throughout the world, including the United
States. Optionee authorizes them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purpose of implementing,
administering and managing Optionee’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on Optionee’s behalf by a
broker or other third party with whom Optionee or the Corporation may elect to
deposit any shares of stock acquired pursuant to the Plan. Optionee may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Corporation; however, withdrawing
consent may affect Optionee’s ability to participate in the Plan.

8. Electronic Delivery and Acceptance. The Corporation may, in its sole
discretion, decide to deliver any documents or notices related to current or
future participation in the Plan by electronic means. By accepting or exercising
this Option, electronically or otherwise, Optionee hereby consents to receive
such documents or notices by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Corporation or a third party designated by the Corporation, including the
use of electronic signatures or click-through acceptance of terms and conditions
or other electronic means such as an e-mail acknowledgement.

9. Miscellaneous.

(a) The Options granted pursuant to this Option Agreement are granted subject to
the terms and conditions set forth in the Plan, a copy of which has been
delivered to the Optionee. All terms and conditions of the Plan, as may be
amended from time to time, are hereby incorporated into this Option Agreement by
reference and shall be deemed to be a part of this Option Agreement, without
regard to whether such terms and conditions (including, for example, provisions
relating to certain changes in capitalization of the Corporation) are otherwise
set forth in this Option Agreement. In the event that there is any inconsistency
between the provisions of this Option Agreement and of the Plan, the provisions
of the Plan shall govern.

(b) All decisions and interpretations made by the Board or its designee with
regard to any question arising under the Plan or this Option Agreement shall be
binding and conclusive on the Optionee, the Optionee’s estate, executor,
administrator, beneficiaries, personal representative and guardian and the
Corporation and its successors and assigns.

(c) The grant of the Options is discretionary and no provision in this Agreement
shall be considered to be an employment contract or a part of the Optionee’s
terms and conditions of employment, nor shall any provision be construed to
confer upon the Optionee the right to be employed or be retained in the employ
by the Corporation or any Subsidiary, or to interfere in any way with the right
and authority of the Corporation or any Subsidiary either to increase or
decrease the compensation of the Optionee at any time, or to terminate any
employment or other relationship between the Optionee and the Corporation or any
Subsidiary.

(d) This Option Agreement, and the terms and conditions of the Plan, shall bind,
and inure to the benefit of the Optionee, the Optionee’s estate, executor,
administrator, beneficiaries, personal representative and guardian and the
Corporation and its successors and assigns.



--------------------------------------------------------------------------------

(e) This Option Agreement shall be governed by the laws of the State of Delaware
(but not including the choice of law rules thereof).

(f) Any action relating to or arising out of this Option Agreement shall be
brought only in a court of competent jurisdiction located in Delaware or Florida
and the parties expressly consent to such venue. The parties consent to the
personal jurisdiction of the courts located in Delaware or Florida over them.

(g) Any amendment to the Plan shall be deemed to be an amendment to this Option
Agreement to the extent that the amendment is applicable hereto. The terms and
conditions of this Option Agreement may not be modified, amended or waived,
except by an instrument in writing signed by a duly authorized executive officer
at the Corporation. Notwithstanding the foregoing, no amendment shall adversely
affect the Optionee’s rights under this Option Agreement without the Optionee’s
consent; provided, however, that the Corporation unilaterally may waive any
provision hereof in writing to the extent that such waiver does not adversely
affect the interests of the Optionee hereunder, but no such waiver shall operate
as or be construed to be a subsequent waiver of the same provision or a waiver
of any other provision hereof.

(h) Any notice hereunder by the Optionee to the Corporation shall be in writing
and shall be deemed duly given (i) if mailed or delivered to the Corporation at
its principal office, addressed to the attention of Stock Plan Administration,
(ii) if electronically delivered to the e-mail address, if any, for Stock Plan
Administration or (iii) if so mailed, delivered or electronically delivered to
such other address or e-mail address as the Corporation may hereafter designate
by notice to the Optionee. Any notice hereunder by the Corporation to the
Optionee shall be in writing and shall be deemed duly given (i) if mailed or
delivered to the Optionee at Optionee’s address listed in the Corporation’s
records, (ii) if electronically delivered to the e-mail address, if any, for
Optionee listed in the Corporation’s records or (iii) if so mailed, delivered or
electronically delivered to such other address or e-mail address as the Optionee
may hereafter designate by written notice given to the Corporation.

(i) If one or more of the provisions of this Option Agreement is invalidated for
any reason by a court of competent jurisdiction, any provision so invalidated
shall be deemed to be separable from the other provisions hereof, and the
remaining provisions hereof shall continue to be valid and fully enforceable.

(j) This Option Agreement, the Plan, any Change-in-Control Employment Agreement
between the Corporation and the Optionee, and, in the case of the Corporation’s
Chief Executive Officer only, the Amended and Restated Employment Agreement
entered into effective as January 7, 2016, together constitute the entire
agreement and supersedes all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof.



--------------------------------------------------------------------------------

(k) In the event that it is determined that the Optionee was not eligible to
receive this Option, the Option and this Option Agreement shall be null and void
and of no further effect.

(l) This Option Agreement will be deemed to be signed by the Corporation and
Optionee upon Optionee’s acceptance of the Notice of Grant of Stock Options
attached as Schedule A.



--------------------------------------------------------------------------------

Schedule A

(Attached)